COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
 READYONE INDUSTRIES INC.,                      §
                                                             No. 08-13-00094-CV
                  Appellant,                    §
                                                                Appeal from the
 v.                                             §
                                                              346th District Court
 MARGARITA SIMENTAL,                            §
                                                           of El Paso County, Texas
                  Appellee.                     §
                                                               (TC# 2011-2790)
                                                §

                                       JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed. We therefore

dismiss the appeal without prejudice. We further order Appellant pay all costs of this appeal,

and this decision be certified below for observance.

       IT IS SO ORDERED THIS 21ST DAY OF MARCH, 2014.


                                             GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.